DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) in view of Alsip (US PG pub 2016/0012671).

Davis et al. shows all of the limitations of the claims except for scanning instantaneously.
Davis et al. appears to show a detection area of detection elements being less than 25% of the area of the scanning surface and a distance between detectors of the detection system and the scanning surface is smaller than 2.5 cm, but the dimensions are not explicit.


a scanning device (Figure 15, scanning device 1510) comprising a scanning surface, (full surface of player console 1500)
wherein the scanning surface is arranged for throwing a die or dice thereon (see die 1504 in sub-section or window 1501, the game input region.  Also see [0089]), 
the scanning device being configured for scanning an image of the scanning surface;  (Figure 12 and paragraph [0102] show, “In this case, die have been rolled into the game input region 1241.  The scanning device 1231 captures the 3-D image of the die, and transmits information to the central display 1201 where the roll is incorporated into the game state.” and 
a processor (central display 1201)
configured for receiving scanning information regarding the image of the scanning surface upon which a die or dice are thrown (From above, figure 12 and paragraph [0102] show, “transmits information to the central display 1201”) and 
programmed for deriving, based on said image, data regarding the dice thrown, (From above, “where the roll is incorporated into the game state.” The data must be derived to incorporated into the game state.”)
the detection area span by the detection elements being maximally 25% smaller than the area span by the scanning surface. 
 
	In regards to claim 2,

 
	In regards to claim 3,
wherein a distance between detectors of the detection system and the scanning surface is smaller than 2.5 cm. (figure 15)
In regards to claim 13,
wherein the device comprises a reading device for reading a unique serial number for the die or dice and/or for reading a variable throwing code of the die or dice or a writing device for writing a variable throwing code of the die or dice to a writable memory of the die or dice.  (paragraph [0040])

In regards to claim 16,
communicating in electronic gaming via a client - server mode or based on a blockchain principle.  (From paragraph [0101], “FIG. 12 illustrates an example system 1200 in which there is a central display 1201 (representing an example of the central display 101 of FIG. 1), and four surrounding player consoles 1211, 1212, 1213 and 1214 (each representing an example of the player console 500 of FIG. 5).”  Figure 1 represents the “client - server mode”.  The central collection of the roll data represents the blockchain principle.)



Based on the teaching of Alsip, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the Davis et al. dice input was instantaneous in order to make the game move along quicker without lag. 

Davis et al. appears to show a detection area of detection elements being less than 25% of the area of the scanning surface (figure 15) and a distance between detectors of the detection system and the scanning surface is smaller than 2.5 cm (figure 2), but the dimensions are not explicit.

Based on obviousness, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the Davis et al. system specify dimensions in order to standardize production.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Itagaki et al. (US PG pub 2005/0221886).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for determining the number of eyes within the die surface scanned and indicating that the throw is invalid.



	Davis et al. also shows 
for at least one die, the shape or size of the die surface facing the scanning surface (paragraph [0037]) 

wherein the processor is adapted for identifying a moment in time corresponding with a standstill of the die or dice after the throw and for determining the number of eyes thrown based on image data obtained using the scanning device within a predetermined time period after the moment in time corresponding with the standstill of the dice after the throw (This is included in the real-time teaching of Alsip.)

	Itagaki et al. teaches for determining the number of eyes within the die surface scanned (figure 1 and the title) and indicating that the throw is invalid (figure 4, S119).

Based on the teaching of Itagaki et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate determining the .


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Order (US Patent 6,609,710).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for specifying that the processor is adapted for imaging the different positions of the die or dice during the throw, so as to determine the dynamic behavior of the die or dice and identifying a moment in time corresponding with a standstill of the die or dice after the throw; and 
determining at least 4 points on a scanned surface of a die for identifying a shape of the die; the at least 4 points comprise four points at the outer edge of the scanned surface; the four points being determined as endpoints of the two largest diagonals that can be formed in the shape; comparing the length of the largest diameters that can be formed and for comparing the length of the sides of the shape formed using the four points.

	Davis et al. also shows
wherein the scanning device comprises no moving parts or wherein the scanning device (figure 12) 

	Order teaches, Column 8, line 66 to Column 9, line 20, “Irrespective of whether the camera operates continuously or is switched on by the dice impact, the dice PD will move back from the cushion into the playing area where they will come to rest, while the cameras must record the images of the two stationary dice in addition to a large number of pictorial data, and the DIP and EDP system components must recognise the dice as such and in particular must determine and process the number of pips thereof.  The image of the gaming table, and/or of that portion of the playing surface PS for which the relevant camera is provided and set up, is/are recorded by the cameras continuously or at any rate for a specific time interval following the dice impact.  Here the image data sent from the DIP 14 to the computer 16 are continuously analyzed by means of the EDP program 18.  As soon as two and more consecutive images are identical, this means that the dice are at a standstill.  The EDP program 18 is constructed such that it is possible to detect that both Craps dice have come to a standstill.  Most expediently, this is affected using the same identification process with which the number of pips S on the upper side of the dice PD are determined as the dice come to a standstill.”
	The teaching above, the cameras must record the images of the two stationary dice in addition to a large number of pictorial data, and the DIP and EDP system components must recognise the dice as such and in particular must determine and process the number of pips thereof.  The pictorial data includes the 4 points and the processing of the pictorial data includes the four points being determined as endpoints of the two largest diagonals that can be formed in the shape; comparing the length of 

Based on the teaching of Order, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate 
the processor is adapted for imaging the different positions of the die or dice during the throw, so as to determine the dynamic behavior of the die or dice and identifying a moment in time corresponding with a standstill of the die or dice after the throw; and 
determining at least 4 points on a scanned surface of a die for identifying a shape of the die; the at least 4 points comprise four points at the outer edge of the scanned surface; the four points being determined as endpoints of the two largest diagonals that can be formed in the shape; comparing the length of the largest diameters that can be formed and for comparing the length of the sides of the shape formed using the four points.
This would be done in to improve the quality control of the dice output.



Claims 11, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Order (US Patent 6,609,710).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for specifying that the device comprises an upstanding wall being pressure sensitive for detecting whether or not a die or dice are thrown against the upstanding wall and a plurality of cameras configured for taking a visual image of the dice under different angles.

	Alsip already taught wherein the die or set of dice comprises a fluorescent or reflective component (paragraph [0125]).

	Order teaches, Column 8, lines 42-50, “FIG. 2 shows a symbolic representation of such an impact sensor 22.  Only when both Craps dice strike the cushion and each thereof actuates a sensor 22, is the camera activated.  If only one dice impact is recorded, this will normally mean that, contrary to the game rules, the second dice either has come to rest en route or has left the playing area as a result of bouncing off 
an object on the playing area (chip; pile of chips) or bouncing off the lateral cushion.”
	Order teaches, Column 8, lines 51-60, a plurality of cameras configured for taking a visual image of the dice under different angles.

Based on the teaching of Order, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate an impact sensor wall in order to improve the dice rolling integrity.
.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Yang (US PG pub 2005/0128551).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for specifying a plurality of detection systems, each detection system being adapted for detecting a part of the scanning surface, and wherein the processor is configured for receiving scanning information regarding the image of the scanning surface as a plurality of partial images of the scanning surface and for stitching the plurality of partial images of the scanning surface to a full image of the scanning surface.

Yang teaches, paragraph [0032], “the method has the steps of sequentially scanning consecutive partial images of the object from each of the plurality of scan areas, respectively, and combining the consecutive partial images to form a 

Based on the teaching of Yang, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate a plurality of detection systems, each detection system being adapted for detecting a part of the scanning surface, and wherein the processor is configured for receiving scanning information regarding the image of the scanning surface as a plurality of partial images of the scanning surface and for stitching the plurality of partial images of the scanning surface to a full image of the scanning surface in order to speed up the scanning process.


Response to Arguments
Applicant's arguments filed, 10/1/21, have been fully considered but they are not persuasive.
In regards to the 35 USC 101 rejection, the rejection is withdrawn due to the amendments.
In regards to the 35 USC 112 rejection, the rejection is withdrawn due to the amendments.
In regards to art, applicant asserts that the limitation, “the scanning device comprising a detection system including detection elements, wherein a detection area defined by the detection elements is at most 25% smaller than an area of the scanning .

Allowable Subject Matter
Claim 12 is rejected under 35 USC 112 and dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection being resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art does not show or teach the full combination of limitations including wherein the device furthermore is adapted for, upon recognition of gesture, deciding to declare a throw void or wherein the sensing means for sensing a horizontal orientation is an inclinometer integrated or directly or indirectly attached to the flatbed scanning device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A CUFF/Primary Examiner, Art Unit 3715